IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Wyomissing Area School District,         :
                      Appellant          :
                                         :
               v.                        :
                                         :
Zoning Hearing Board of Wyomissing       :
Borough, and Wyomissing Borough          :
                                         :
Wyomissing Area School District          :
                                         :
               v.                        :
                                         :
Wyomissing Borough, and Michelle         :
Bare, in her official capacity as the    :
Building and Zoning Official of          :
Wyomissing Borough                       :        No. 447 C.D. 2015


                                        ORDER


             NOW, December 29, 2015, having considered appellees’ application

for reargument en banc and appellant’s response in opposition thereto, the

application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge